462 So.2d 470 (1984)
Debbie REZZARDAY, Appellant,
v.
WEST FLORIDA HOSPITAL, Appellee.
No. AX-203.
District Court of Appeal of Florida, First District.
November 6, 1984.
Rehearing Denied February 8, 1985.
J. Nixon Daniel, III of Beggs & Lane, Gary B. Lane, Pensacola, for appellant.
Ronald C. Henson and James E. Moye of Ford & Harrison, Atlanta, Ga., Frank C. Bozeman of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Pensacola, for appellee.
MILLS, Judge.
Ms. Rezzarday appeals from a jury verdict in favor of West Florida Hospital on her complaint against it for slander. We affirm.
The basis of Ms. Rezzarday's appeal is that the trial court erred in refusing to admit certain testimony under the "admissions exception" to the hearsay rule. Section 90.803(18), Florida Statutes (1983). However, Ms. Rezzarday did not assert this ground for admissibility at trial, and hence the issue was not properly preserved for our review. See Diaz v. Rodriguez, 384 So.2d 906 (Fla. 3d DCA 1980); 3 Fla.Jur.2d, Appellate Review § 92 (1978).
The judgment of the trial court is affirmed.
ERVIN, C.J., and ZEHMER, J., concur.